EXECUTION VERSION

AMENDMENT TO CREDIT AGREEMENT
AMENDMENT (this “Amendment”) dated as of July 25, 2013, to the Credit Agreement
dated as of May 6, 2011 (as amended by the Waiver, Consent and Amendment dated
as of November 14, 2012 and as further amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement” and the Credit Agreement, as amended by this Amendment, the “Amended
Credit Agreement”), among iPayment, Inc., a Delaware corporation (the
“Borrower”), iPayment Holdings, Inc., a Delaware corporation (“Holdings”), the
subsidiaries of the Borrower party thereto, as guarantors (the “Guarantors”);
the lenders from time to time party thereto (the “Lenders”) and JPMorgan Chase
Bank, N.A. (“JPMorgan”), as administrative agent (in such capacity, the
“Administrative Agent”), Swing Line Lender and L/C Issuer.
WHEREAS, the Borrower has requested that the Credit Agreement be amended as set
forth in the pages of the Credit Agreement attached as Exhibit A hereto, and
each Lender party hereto consents to this Amendment.
WHEREAS, this Amendment includes amendments of the Credit Agreement that are
subject to the approval of the Required Lenders, and that, in each case, will
become effective on the Amendment Effective Date on the terms and subject to the
conditions set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:


SECTION 1. Defined Terms. Unless otherwise defined herein, capitalized terms
which are defined in the Amended Credit Agreement are used herein as therein
defined.
SECTION 2.     Amendment. Each of the parties hereto agrees that, effective on
the Amendment Effective Date, the Credit Agreement shall be amended to delete
the stricken text (indicated textually in the same manner as the following
example: stricken text) and to add the double-underlined text (indicated
textually in the same manner as the following example: double-underlined text)
as set forth in the pages of the Credit Agreement attached as Exhibit A hereto.
SECTION 3.     Effectiveness. This Amendment shall become effective as of the
date (the “Amendment Effective Date”) on which each of the following conditions
has been satisfied or waived:
(i)    the Administrative Agent has received this Amendment, executed and
delivered by the Administrative Agent, the L/C Issuer, the Swing Line Lender,
the Loan Parties and the Required Lenders;
(ii)    the Administrative Agent and Lenders and their respective counsel have
received a favorable written opinion of (x) Debevoise & Plimpton LLP, special
New York counsel to the Loan Parties and (y) Philip J. Ragona, Senior Vice
President and General Counsel to the Loan Parties, each dated as of the
Amendment Effective Date and in form and substance reasonably satisfactory to
the Administrative Agent (and each Loan Party hereby instructs such counsel to
deliver such opinion);
(iii)    the Administrative Agent has received (A) such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of each Loan Party as the Administrative Agent may
require evidencing the identity, authority






--------------------------------------------------------------------------------




and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Amendment and (B) a copy of a
Certificate of the Secretary of State of the jurisdiction of organization of
each Loan Party certifying (1) as to a true and correct copy of the Organization
Document of such Loan Party and each amendment thereto on file in such
Secretary’s office and (2) that such amendments are the only amendments to such
Loan Party’s Organization Document on file in such Secretary’s office;
(iv)    the Administrative Agent has received such documents and certifications
as the Administrative Agent may reasonably require to evidence that each Loan
Party is duly organized or formed, and that each of Holdings, the Borrower and
the other Loan Parties is validly existing, in good standing and qualified to
engage in business in its state of organization or formation;
(v)    the Administrative Agent has received a certificate signed by a
Responsible Officer of the Borrower certifying that the representations and
warranties of the Loan Parties contained in Section 4 hereof are true and
correct in all material respects on and as of the Amendment Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date or earlier period, as the case may be, in which case they
shall be true and correct in all material respects as of such earlier date or
such earlier period, as the case may be;
(vi)    the Administrative Agent (or its applicable Affiliate) shall have
received: (i) a consent fee for the account of each Lender that consents to this
Amendment by executing and delivering this Amendment to the Administrative Agent
appropriately completed on or prior to 12:00 noon, Eastern time, on July 23,
2013, in an amount equal to 0.50% of the sum of such Lender’s Revolving
Commitment, and, without duplication, any outstanding Loans and L/C Obligations
under the Credit Agreement and (ii) all fees and reasonable out-of-pocket
expenses required to be paid to the Administrative Agent (or any of its
Affiliates) in connection with this Amendment in accordance with Section 11.04
of the Credit Agreement or as otherwise agreed with the Administrative Agent;
and
(vii)    the Borrower shall have paid all reasonable fees, charges and
disbursements of counsel to the Administrative Agent (or any of its Affiliates)
to the extent invoiced on or prior to the date hereof.
SECTION 4.    Representations and Warranties. Each of the Loan Parties hereby
represents and warrants that, after giving effect to the provisions of this
Amendment, the following statements are true and correct:
(a)        The execution, delivery and performance of this Amendment have been
duly authorized by all necessary corporate or other organizational action on the
part of each Loan Party. This Amendment has been duly executed and delivered by
each Loan Party and is the legally valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its terms, except
as enforceability may be affected by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally or by general
principles of equity.
(b)        Each of the representations and warranties made by any Loan Party in
or pursuant to the Loan Documents are true and correct in all material respects
on and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date or earlier

2



--------------------------------------------------------------------------------




period, as the case may be, in which case they shall be true and correct in all
material respects as of such earlier date or such earlier period, as the case
may be.
(c)    No Default or Event of Default has occurred and is continuing.
SECTION 5.    Effect of Amendment.
(a)        Except as expressly set forth herein, this Amendment shall not (i) by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or Agents under the existing
Credit Agreement or any other Loan Document and (ii) alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the existing Credit Agreement or any other provision of
the existing Credit Agreement or of any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein shall be deemed to entitle the Borrower to consent to, or
a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.
(b)        From and after the Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the Credit Agreement in any other Loan
Document shall be deemed a reference to the Credit Agreement as amended hereby.
This Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.
SECTION 6.    Waiver. Effective on the Amendment Effective Date, each of the
parties hereto waives any Default or Event of Default under the Loan Documents
occurring at any time prior to the Amendment Effective Date resulting primarily
from the failure of E-Commerce Exchange, Inc., iAdvantage, LLC, IPMT Transport,
LLC, iPayment Sales, LLC, 1ST National Processing, Inc. or iPayment of
California, LLC to maintain in full force and effect its good standing under the
Laws of its jurisdiction of organization.
SECTION 7.    Reaffirmation. Notwithstanding the effectiveness of this Amendment
and the transactions contemplated hereby, (i) each of Holdings, the Borrower and
each of the Subsidiaries of the Borrower party hereto (collectively, the
“Specified Parties”) acknowledges and agrees that, (A) each Loan Document to
which it is a party is hereby confirmed and ratified and shall remain in full
force and effect according to its respective terms (in the case of the Credit
Agreement, as amended hereby) including, for the avoidance of doubt, any Loan
Document executed by any Specified Party when such Specified Party was not in
good standing in its state of organization or formation and (B) the Collateral
Documents do, and all of the Collateral does, and in each case shall continue
to, secure the payment of all Secured Obligations on the terms and conditions
set forth in the Collateral Documents, and each Specified Party hereby ratifies
the security interests granted by it pursuant to the Collateral Documents and,
to the extent applicable, each of E-Commerce Exchange, Inc., 1st National
Processing, Inc. and iPayment of California, LLC hereby grants, pledges and
assigns to the Administrative Agent, for the benefit of the holders of the
Secured Obligations a continuing security interest in the Collateral (as defined
in the Security Agreement) and the Pledged Collateral (as defined in the Pledge
Agreement) in accordance with the terms of the Collateral Documents, and (ii)
each Specified Party (other than the Borrower) hereby confirms and ratifies its
continuing unconditional obligations as Guarantor under the Guaranty and, to the
extent applicable, each of E-Commerce Exchange, Inc., 1st National Processing,
Inc. and iPayment of California, LLC hereby guarantees the prompt payment of the
Obligations in accordance with the terms of the Guaranty.

3



--------------------------------------------------------------------------------




SECTION 8.     Miscellaneous Provisions. The provisions of Sections 11.03,
11.04, 11.10, 11.11, 11.12, 11.14 and 11.15 of the Amended Credit Agreement
shall apply with like effect as to this Amendment.


[The remainder of this page is intentionally left blank.]





4



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.


BORROWER:
iPAYMENT, INC., a Delaware corporation
By:
/s/ Philip J. Ragona
 
Name: Philip J. Ragona
 
Title: Senior Vice President, General Counsel and Secretary
 
 



GUARANTORS:


iPAYMENT HOLDINGS, INC., a Delaware corporation
By:
/s/ Philip J. Ragona
 
Name: Philip J. Ragona
 
Title: Senior Vice President, General Counsel and Secretary








[Signature page to Amendment]



--------------------------------------------------------------------------------




iPAYMENT OF CALIFORNIA, LLC, a Tennessee limited liability company CARDPAYMENT
SOLUTIONS, L.L.C., a Delaware limited liability company
TS ACQUISITION SUB, LLC, a Delaware limited liability company
PETROLEUM CARD SERVICES, LLC (f/k/a PCS Acquisition Sub, LLC), a Delaware
limited liability company
NPMG ACQUISITION SUB, LLC, a Delaware limited liability company
iFUNDS CASH SOLUTIONS, LLC,
a Nevada limited liability company
MSC ACQUISITION SUB, LLC, a Delaware limited liability company
CAMBRIDGE PAYMENT SYSTEMS, LLC (f/k/a Cambridge Acquisition Sub, LLC, a Delaware
limited liability company
FLAGSHIP MERCHANT SERVICES, LLC (f/k/a iScan Solutions, LLC), a Delaware limited
liability company
iADVANTAGE, LLC, a Delaware limited liability company
IPMT TRANSPORT, LLC, a Delaware limited liability company
iPAYMENT SALES, LLC, a Delaware limited liability company
CREDITCARDPROCESSING.COM LLC, a Delaware limited liability company


By: iPAYMENT, INC., as sole Member


By:
/s/ Philip J. Ragona
Name: Philip J. Ragona
Title: Senior Vice President, General Counsel and Secretary
















[Signature page to Amendment]



--------------------------------------------------------------------------------












1ST NATIONAL PROCESSING, INC.,
a Nevada corporation
E‑COMMERCE EXCHANGE, INC.,
a Delaware corporation
ONLINE DATA CORP.,
a Delaware corporation


By:
/s/ Philip J. Ragona
Name: Philip J. Ragona
Title: Senior Vice President, General Counsel and Secretary








[Signature page to Amendment]



--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender
By:
/s/ Ann B. Kerns
Name: Ann B. Kerns
Title: Vice President












[Signature page to Amendment]



--------------------------------------------------------------------------------




Exhibit A


TABLE OF CONTENTS




PAGE








ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS


Section 1.01. Defined Terms.     1
Section 1.02. Other Interpretive Provisions.     36
Section 1.03. Accounting Terms; Calculation of Financial Covenants.     
36
Section 1.04. Rounding.     38
Section 1.05. Times of Day.     38
Section 1.06. Letter of Credit Amounts.     38


ARTICLE 2
THE COMMITMENTS AND CREDIT EXTENSIONS


Section 2.01. The Loans.     38
Section 2.02. Borrowings, Conversions and Continuations of Loans.     39
Section 2.03. Letters of Credit.     40
Section 2.04. Swing Line Loans.     49
Section 2.05. Prepayments.     52
Section 2.06. Termination or Reduction of Aggregate Revolving
Commitments.     56
Section 2.07. Repayment of Loans.     56
Section 2.08. Interest.     57
Section 2.09. Fees.     58
Section 2.10. Computation of Interest and Fees.     58
Section 2.11. Evidence of Debt.     59
Section 2.12. Payments Generally; Administrative Agent’s Clawback.     
59
Section 2.13. Sharing of Payments by Lenders.     61
Section 2.14. Increased Commitments; Additional Lenders[Reserved].
62
Section 2.15. Defaulting Lenders.     63


ARTICLE 3
TAXES, YIELD PROTECTION AND ILLEGALITY




--------------------------------------------------------------------------------






Section 3.01. Taxes.     65
Section 3.02. Illegality.
68 i







--------------------------------------------------------------------------------






CREDIT AGREEMENT


This CREDIT AGREEMENT (this “Agreement”) is entered into as of May 6,
2011, by and among iPAYMENT, INC., a Delaware corporation (the “Borrower”), the
Guarantors (as hereinafter defined), the Lenders (as hereinafter defined) and
JPMORGAN CHASE BANK, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.


PRELIMINARY STATEMENTS


The Borrower has requested that the Lenders provide a revolving credit facility
and a term loan facility, and the Lenders have indicated their willingness to
lend and the L/C Issuer has indicated its willingness to issue Letters of
Credit, in each case, on the terms and subject to the conditions set forth
herein.


NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:




ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS


Section 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
“2011 Notes” means, collectively, the Senior Notes and the PIK Notes. “2011
Notes Documents” means, collectively, the Senior Notes Documents
and the PIK Notes Documents.


“2011 Notes Indentures” means, collectively, the Senior Notes Indenture and the
PIK Notes Indenture.


“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of (a) all or any
substantial portion of the Property of another Person or at least a majority of
the Voting Stock of another Person, in each case whether or not involving a
merger or consolidation with such other Person, or (b) Merchant Portfolios
(provided that




--------------------------------------------------------------------------------




“Acquisition” shall not include the acquisition of any Merchant Portfolio from
an independent sales group or organization with an aggregate value, in the case
of any such Merchant Portfolio, less than or equal to $2,500,000), in each case,
for clauses (a) and (b), whether for cash, property, services, assumption of
Indebtedness, securities or otherwise.


“Additional Guarantors” has the meaning specified in Section 4.08. “Additional
Lender” has the meaning specified in Section 2.14(b).






--------------------------------------------------------------------------------






“Administrative Agent” means JPMorgan Chase Bank in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.


“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The initial amount of the Aggregate Revolving Commitments in effect on
the ClosingAmendment Effective Date is $75,000,00095,000,000.


“Agreement” means this Credit Agreement.


“Amendment Effective Date” as defined in the First Amendment.


“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) on or prior to the Closing Date,
such Term Lender’s Term Commitment at such time and (ii) thereafter, the
principal amount of such Term Lender’s Term Loans at such time and (b) in
respect of the Revolving Facility, with respect to any Revolving Lender at any
time, the percentage (carried out to the ninth decimal place) of the Aggregate
Revolving Commitments represented by such Revolving Lender’s Revolving
Commitment at such time; provided that in the case of Section 2.15, for so long
as a Defaulting Lender shall exist, “Applicable Percentage” shall mean, in
respect of the Revolving Facility, the percentage of the Aggregate Revolving
Commitments (disregarding any Defaulting Lender’s Revolving Commitment)
represented by such Revolving Lender’s Revolving Commitments; provided further
that if the commitment of each Revolving Lender to make Revolving Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 9.02 or if the Aggregate Revolving Commitments have expired,
then the Applicable Percentage of each Revolving Lender shall be determined
based on the Applicable Percentage of such




--------------------------------------------------------------------------------




Revolving Lender most recently in effect, giving effect to any subsequent
assignments. The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.


“Applicable Rate” means (a) in respect of the Revolving Facility and the
Commitment Fee, a percentage per annum determined by reference to the
Consolidated


2






--------------------------------------------------------------------------------






Leverage Ratio as set forth in the most recent Compliance Certificate received
by the
Administrative Agent pursuant to Section 7.02(a):


    Applicable Rate      Eurodollar


Pricing
Tier     

Consolidated Leverage
    Ratio     

Rate (Letters
    of Credit)          Base Rate     

Commitment
    Fee     



1    Less than 4.0:1.0    2.753.75%    1.752.75%    0.375%


2
Greater than or equal to 4.0:1.0 but less than

4.5:1.0
3
Greater than or equal to 4.5:1.0 but less than

5.0:1.0
4
Greater than or equal to 5.0:1.0


3.254.25%    2.253.25%    0.45%






3.754.75%    2.753.75%    0.50%






4.255.25%    3.254.25%    0.625%





and (b) in respect of the Term Facility, 4.255.25% per annum for Eurodollar Rate
Loans and 3.254.25% per annum for Base Rate Loans. Any increase or decrease in
the Applicable Rate resulting from a change in the Consolidated Leverage Ratio
shall become effective as of the first Business Day immediately following the
date a Compliance Certificate is required to be delivered pursuant to Section
7.02(a); provided, however, that if a Compliance Certificate is not delivered
when




--------------------------------------------------------------------------------




due in accordance with such Section, then Pricing Tier 4 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall continue to apply until the first
Business Day immediately
following the date a Compliance Certificate is delivered in accordance with
Section
7.02(a), whereupon the Applicable Rate shall be adjusted based upon the
calculation of the Consolidated Leverage Ratio contained in such Compliance
Certificate. The Applicable Rate in effect from the Closing Date through the
first Business Day immediately following the date a Compliance Certificate is
required to be delivered pursuant to Section 7.02(a) for the fiscal quarter
ending June 30, 2011 shall be determined based upon Pricing Tier 4.


“Applicable Revolving Percentage” means with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility at such time.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arrangers” means J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner
& Smith Incorporated, RBC Capital Markets1 and UBS Securities LLC in their






1 RBC Capital Markets is a brand name for the investment banking activities of
Royal Bank of Canada.


3






--------------------------------------------------------------------------------






“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person
(or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.


“Base Rate” means for any day, a rate per annum equal to the highest of (i) the
Prime Rate for such day, (ii) the sum of 1/2 of 1% plus the Federal Funds
Effective Rate for such day, (iii) the sum of 1% plus the Eurodollar Rate for a
one- month interest period commencing on such day (or if such day is not a
Business Day, the immediately preceding Business Day) and (iv) in respect of the
Term Facility,
2.50%.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Excluded Contribution Amount” means a cumulative amount
equal to the aggregate amount of cash and Cash Equivalents received by Borrower
after the Amendment Effective Date as a capital contribution to Borrower
(including, without limitation, as a capital contribution from Holdings with the
proceeds of a Holdings Excluded Contribution Amount but without duplication
thereof) or from new public or private equity issuances by Borrower, in each
case, to the extent designated as a Borrower Excluded Contribution by Borrower
on or promptly after the date such capital contribution is made or the date such
equity is issued, as the case may be.


“Borrowing” means a Revolving Borrowing, a Swing Line Borrowing or a
Term Borrowing, as the context may require.






--------------------------------------------------------------------------------




“Businesses” means, at any time, a collective reference to the businesses
operated by Holdings and its Subsidiaries at such time.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York and the state where the Administrative Agent’s
Office is located and, if such day relates to any Eurodollar Rate Loan, means
any such day on which dealings in Dollar deposits are conducted by and between
banks in the London interbank eurodollar market.




5






--------------------------------------------------------------------------------






agreements, instruments or documents that creates or purports to create a Lien
in favor of the Administrative Agent for the benefit of the Secured Parties.


“Commitment” means a Term Commitment or a Revolving Commitment, as the context
may require.
“Commitment Fee” has the meaning specified in Section 2.09(a). “Commodity
Exchange Act” means the Commodity Exchange Act (7 U.S.C.
§ 1 et seq.), as amended from time to time, and any successor statute.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.02.


“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income and without duplication: (a) Consolidated Interest
Charges for such period, (b) the provision for federal, state, local and foreign
income taxes payable by the Borrower and its Subsidiaries for such period
including such taxes paid by the Borrower and its Subsidiaries with respect to
minority interest income or expense for such period (including penalties and
interest, if any), (c) the amount of depreciation
and amortization expense for such period, (d) any non-cash amount expensed in
respect of stock options, restricted stock awards, and similar equity
compensation arrangements, (e) (i) restructuring charges in an aggregate amount
not to exceed
$10,000,000 and (ii) Transaction Costs; provided that with respect to each item
referred to in this sub-clause (e), the Borrower shall have delivered to the
Administrative Agent an officer’s certificate specifying and quantifying such
item, and (f) other non-recurring expenses of the Borrower and its Subsidiaries
which do not represent a cash item in such period or in any future period, all,
to the extent applicable, as determined in accordance with GAAP., (g)(i) legal,
accounting and structuring fees, incurred in such period, in connection with the
First Amendment, in an aggregate amount not to exceed $800,000 and (ii) in the
event that any portion of the consent fee payable to Lenders pursuant to the
First Amendment is determined to be interest to be expensed in any such period,
an amount equal to such interest
expense incurred in such period, (h) in the event that any portion of the
$4,000,000 cash payment referred to in Section 2(b)(ii)(x) of that certain
Amendment No. 2 to the Flagship Asset Purchase Agreement is determined to be




--------------------------------------------------------------------------------




compensation to be expensed in any accounting period, an amount equal to such
compensation expense incurred in such period and (i) the signing bonus (not to
exceed $3,000,000) that will be paid within Flagship Merchant Services, LLC’s
first payroll cycle following January 1,
2014 pursuant to Section 6.2 of the Amended and Restated Executive Employment
Agreement, effective as of May 15, 2013, to which Flagship Merchant Services,
LLC is a party.












9






--------------------------------------------------------------------------------






§ 1051, unless and until an Amendment to Allege Use or a Statement of Use under
Sections 1(c) and 1(d) of said Act has been filed and accepted.


“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap
Obligation (or any Guaranty thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof). If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
illegal.


“Excluded Taxes” means, with respect to any Recipient, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes,
capital taxes and net worth taxes (in each case, imposed in lieu of net income
taxes) imposed on it, by any jurisdiction (or any political subdivision thereof)
under the laws of which such recipient is organized or in which its principal
office is located or, in
the case of any Lender, in which its applicable Lending Office is located, (b)
any branch profits taxes imposed by the United States or any similar tax imposed
by any other jurisdiction in which the Borrower is located, (c) any U.S. Federal
withholding tax imposed under FATCA and (d) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under Section
3.06(b)), any U.S. Federal withholding tax that is imposed on amounts payable to
such Foreign Lender under any Law in effect at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or is attributable
to such Foreign Lender’s failure or inability (other than as a result of a
Change in Law) to comply with Section 3.01(e), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section
3.01(a).


“Existing Credit Agreement” means that certain Credit Agreement dated as of May
20, 2006 among the Borrower, certain subsidiaries of the Borrower identified
therein, as guarantors, the lenders party thereto, and Bank of America, N.A., as
administrative agent.


“Facilities” means, at any time, a collective reference to the facilities and
real properties owned, leased or operated by the Borrower or any Subsidiary.






--------------------------------------------------------------------------------




“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor provisions that are
substantially comparable and not materially more onerous to comply with), and
any regulations or official interpretations thereof.


“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as released on the next
succeeding Business


17






--------------------------------------------------------------------------------






Day by the Federal Reserve Bank of New York, or, if such rate is not so released
for any day which is a Business Day, the arithmetic average (rounded upwards to
the next
1/100th of 1%), as determined by the Administrative Agent, of the quotations for
the day of such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.


“Fee Letter” means that certain letter agreement dated as of April 20, 2011
among the Borrower, JPMorgan Chase Bank and the Arrangers.


“Financial Covenants” has the meaning specified in Section 8.11(c).


“First Amendment” means the Amendment to this Agreement dated as of July
25, 2013.


“Flagship Asset Purchase Agreement” means the Asset Purchase Agreement, dated as
of May 2, 2013, by and among C & G Holdings, Inc. (f/k/a CardServ Inc.), a
Massachusetts corporation, Frank D. Csongor and Michael P.J. Gerstein, on the
one hand, and Flagship Merchant Services, LLC (f/k/a FMS Acquisition, LLC), a
Delaware limited liability company, and the Borrower on the other hand, as the
same may be amended, supplemented, waived or otherwise modified from time to
time.


“Foreign Lender” means any Lender that is not a U.S. Person.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the
United States.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:






--------------------------------------------------------------------------------




(a)    all obligations for borrowed money, whether current or long-term
(including the Obligations) and all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or other similar instruments;


(b)    all purchase money Indebtedness;


(c)    the principal portion of all obligations under conditional sale or other
title retention agreements relating to Property purchased by Holdings or any
Subsidiary (other than customary reservations or retentions of title under
agreements with
suppliers entered into in the ordinary course of business);








18






--------------------------------------------------------------------------------






“Holdings” means iPayment Holdings, Inc., a Delaware corporation and its
successors.


“Holdings Excluded Contribution Amount” means a cumulative amount equal to the
aggregate amount of cash and Cash Equivalents received by Holdings
after the Amendment Effective Date as a capital contribution to Holdings or from
new public or private equity issuances by Holdings to the extent designated as a
Holdings Excluded Contribution by Holdings, on or promptly after the date such
capital contribution is made or the date such equity is issued, as the case may
be.


“Honor Date” has the meaning set forth in Section 2.03.


“Immaterial Subsidiary” means any Subsidiary which has Property with a fair
market value of less than $100,000.


“Increased Commitments” has the meaning specified in Section 2.14(a).


“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)    all Funded Indebtedness;


(b)    the Swap Termination Value of any Swap Contract;


(c)    all Guarantees with respect to outstanding Indebtedness of the type
specified in clause (b) above of any other Person; and


(d)    all Indebtedness of the types referred to in clauses (b) and (c) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation
or limited liability company) in which such Person is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to such
Person.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under this Agreement or any
other Loan Document and (b) Other Taxes.


“Indemnitee” has the meaning specified in Section 11.04(b).






--------------------------------------------------------------------------------




“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Credit Facility under which such Loan was made; provided, however, that if any
Interest Period for a Eurodollar Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan
(including a Swing Line Loan), the last Business Day of each March, June,
September and December and the Maturity Date of the Credit Facility under which
such Loan was made.






21






--------------------------------------------------------------------------------






the L/C Issuer and the Borrower (or any Subsidiary) or in favor the L/C Issuer
and relating to any such Letter of Credit.
“Joinder Agreement” has the meaning specified in Section 4.08. “JPMorgan Chase
Bank” means JPMorgan Chase Bank, N.A. and its
successors.


“Junior Indebtedness” means any Indebtedness of Holdings or any Subsidiary other
than Indebtedness under this Agreement (including, without limitation, the PIK
Notes, the Senior Notes and any Subordinated Indebtedness).


“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Percentage.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“L/C Issuer” means JPMorgan Chase Bank in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.


“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of




--------------------------------------------------------------------------------




computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.


“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a Subsidiary.


“Lenders” means each of the Persons identified as a “Revolving Lender”, “Term
Lender” and/or “Swing Line Lender” on the signature pages hereto and their
successors and assigns.






23






--------------------------------------------------------------------------------






(a)    in respect of any Disposition or Involuntary Disposition, the aggregate
cash or Cash Equivalents proceeds received by Holdings or any Subsidiary in
respect thereof (including, without limitation, any such cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received), net of
(i) direct costs incurred in connection therewith (including, without
limitation, legal, accounting and investment banking fees, and sales
commissions), (ii) taxes paid or payable as a result thereof and (iii) the
amount necessary to retire any Indebtedness secured by a Permitted Lien (ranking
senior to any Lien of the Administrative Agent) on the related Property; it
being understood that “Net Cash Proceeds” shall include, without limitation, any
cash or Cash Equivalents received upon the sale or other disposition of any
non-cash consideration received by Holdings, the Borrower or any Subsidiary in
any Disposition or Involuntary Disposition; and


(b)    in respect of incurrence or issuance of any Indebtedness by Holdings or
any Subsidiary, the aggregate cash or Cash Equivalent proceeds received by
Holdings or any Subsidiary in respect thereof, net of all taxes, fees (including
investment banking fees), underwriting discounts and commissions, costs and
other out-of-pocket expenses, incurred in connection therewith.


“Non-Extension Notice Date” has the meaning specified in Section
2.03(b)(iii).


“Note” means any of the Term Notes, the Revolving Notes and the Swing
Line Note.


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include (a)
all obligations under any Secured Swap Contract and (b) all obligations under
any Secured Treasury Management Agreement, but shall exclude, in all cases, the
Excluded Swap Obligations.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);




--------------------------------------------------------------------------------




(b) with respect to any limited liability company, the certificate or articles
of formation or organization
and operating agreement; and (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the








26






--------------------------------------------------------------------------------






“Pledged Shares” has the meaning specified in Section 2 of the Pledge
Agreement.
“Post Petition Interest” has the meaning specified in Section 4.07(b). “Prime
Rate” means the rate of interest publicly announced by JPMorgan
Chase Bank in New York City from time to time as its prime rate.


“Principal Shareholders” means Carl A. Grimstad.


“Pro Forma Basis” means that any Disposition (other than Permitted Transfers),
Involuntary Disposition or Acquisition shall be deemed to have occurred as of
the first day of the most recent four (4) fiscal quarter period preceding the
date of such transaction for which the Borrower was required to deliver
financial statements pursuant to Section 7.01(a) or (b). In connection with the
foregoing, (a) with respect to any Disposition or Involuntary Disposition,
income statement and cash flow statement items (whether positive or negative)
attributable to the Property disposed of shall be excluded to the extent
relating to any period occurring prior to the date of such transaction and (b)
with respect to any Acquisition, income statement items attributable to the
Person or Property acquired shall be included to the extent relating to any
period applicable in such calculations to the extent (i) such items are not
otherwise included in such income statement items for the Borrower and its
Subsidiaries in accordance with GAAP or in accordance with any defined terms set
forth in Section
1.01 and (ii) such items are supported by financial statements or other
information reasonably satisfactory to the Administrative Agent.


“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower containing reasonably detailed calculations of the Financial
Covenants as of the most recent fiscal quarter end for which the Borrower was
required to deliver financial statements pursuant to Section 7.01(a) or (b)
after giving effect to the applicable transaction on a Pro Forma Basis.


“Property” means any interest of any kind in any property or asset, whether
real, personal or mixed, or tangible or intangible.


“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible




--------------------------------------------------------------------------------




contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the L/C Issuer.


“Register” has the meaning specified in Section 11.06(d).


30






--------------------------------------------------------------------------------






“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Securities Laws” means the Securities Act, the Securities Exchange Act,
Sarbanes-Oxley Act of 2002, and, in each case, the rules and regulations of the
SEC promulgated thereunder, and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the Public Company Accounting Oversight Board, as each of the
foregoing may be amended and in effect on any applicable date under this
Agreement.


“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or Affiliate of such Person.


“Security Agreement” means the Security Agreement executed by each Loan
Party in connection with this Agreement in substantially the form of Exhibit
5.01(a)(iii), as amended, amended and restated or otherwise modified from time
to time.


“Senior Leverage Ratio” means, as of the date of determination, the ratio of the
sum of (a) Consolidated Funded Indebtedness as of such date minus Subordinated
Indebtedness and minus cash and Cash Equivalents (excluding any U.S. Securities
having maturities more than twelve months from the date of acquisition) of the
Borrower and its Subsidiaries on such date up to $5,000,000 to (b) Consolidated
EBITDA for the most recently completed Measurement Period.


“Senior Notes” means the 10.25% senior notes of the Borrower due 2018 in an
initial aggregate principal amount of $400,000,000 issued pursuant to the Senior
Notes Indenture, as such notes may be exchanged for substantially similar
unsecured senior notes that have been registered under the Securities Act, and
as such notes or such substantially similar notes may be amended, supplemented,
waived or otherwise modified from time to time.


“Senior Notes Documents” means the Senior Notes Indenture, the Senior Notes, the
Registration Rights Agreement, dated as of May 6, 2011, among the Borrower, its
Subsidiaries that are Guarantors and J.P. Morgan Securities LLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, RBC Capital Markets, LLC and UBS Securities
LLC, and the Purchase Agreement, dated as of April 29, 2011,




--------------------------------------------------------------------------------




among the Borrower, its Subsidiaries that are Guarantors and the initial
purchasers thereto.


“Senior Notes Indenture” means the Indenture, dated as of May 6, 2011, between
the Borrower and Wilmington Trust FSB, as trustee, pursuant to which the Senior
Notes are issued, as the same may be amended, supplemented, waived or otherwise
modified from time to time.




34






--------------------------------------------------------------------------------






any other similar transactions or any combination of any of the foregoing
(including any options to enter into any of the foregoing), whether or not any
such transaction is governed by or subject to any master agreement, and (b) any
and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.


“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.


“Swing Line Lender” means JPMorgan Chase Bank in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.


“Swing Line Loan” has the meaning specified in Section 2.04(a).


“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit 2.04.


“Swing Line Note” means the promissory note of the Borrower in favor of the
Swing Line Lender evidencing the Swing Line Loans provided pursuant to Section
2.04, as such promissory note may be amended, modified, supplemented, extended,
renewed or replaced from time to time.






--------------------------------------------------------------------------------




“Swing Line Sublimit” means an amount equal to the lesser of (a) $7,500,000 and
(b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.


“Syndication Agents” means Merrill Lynch, Pierce, Fenner & Smith Incorporated,
RBC Capital Markets and UBS Securities LLC, as syndication agents in respect of
the Loan Documents.


36






--------------------------------------------------------------------------------






Applicable Percentages in respect of the Term Facility or the Revolving
Facility, as the case may be.


(ii) Swing Line Loans. The Borrower may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000 or a whole multiple of $50,000 in excess thereof (or, if less, the
entire principal thereof then outstanding). Each such notice shall specify the
date and amount of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Notwithstanding the foregoing, if the Borrower has entered
into an auto-borrow or similar arrangement with the Swing Line
Lender, then Swing Line Loan shall be prepaid at such times and in such amounts
as provided in the agreement(s) between the Swing Line Lender and the Borrower
relating to such auto-borrow or similar arrangement.


(iii) Subject to Section 3.05(b), notwithstanding anything to the contrary
contained in this Agreement, the Borrower may rescind any notice of prepayment
under Section 2.05(a)(i) if such prepayment would have resulted from a
refinancing of all of the Loans, which refinancing shall not be consummated or
shall otherwise be delayed.


(iv) In the event that, prior to the first anniversary of the ClosingAmendment
Effective Date, there shall occur, other than in connection with a transaction
involving a Change of Control or a sale of all or substantially all assets of
Holdings and its Subsidiaries, any amendment, amendment and restatement or other
modification of this Agreement that reduces the Applicable Margin with respect
to any Term Loans or any prepayment or refinancing of any Term Loans in whole or
in part with proceeds of Indebtedness having lower applicable margins or
applicable total
yield (after giving effect to any related up front or similar fees or original
issue discount applicable thereto) than the Applicable Margin or applicable
total
yield for the Term Loans, each such amendment, amendment and restatement,
modification, prepayment or refinancing as the case may be, shall be accompanied
by a fee or prepayment premium, as applicable, equal to 1.00%




--------------------------------------------------------------------------------




of the principal amount of Term Loans subject thereto, payable on the effective
date of such amendment, amendment and restatement, or modification or on
the date of such prepayment or refinancing, as the case may be. (b) Mandatory
Prepayments of Loans.
(i) Revolving Commitments. If for any reason the Total Revolving Outstandings at
any time exceed the Aggregate Revolving Commitments then in effect, the Borrower
shall immediately prepay Revolving Loans and/or the


58






--------------------------------------------------------------------------------






(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.


(b) If any Lender shall fail to fund participations in L/C Obligations or Swing
Line Loans required to be funded by it under this Agreement or otherwise fail to
pay to the Administrative Agent or any other Lender any other amount required to
be paid by it under this Agreement, then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender for the benefit of the Administrative Agent, the Swing Line Lender or the
L/C Issuer to
satisfy such Lender’s obligations to it under such Section until all such
unsatisfied obligations are fully paid, and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order
as determined by the Administrative Agent in its discretion.


Section 2.14. Increased Commitments; Additional Lenders.[Reserved]


(a) From time to time the Borrower may, upon at least five (5) days’ notice to
the Administrative Agent (which shall promptly provide a copy of such notice to
the Revolving Lenders), increase the Aggregate Revolving Commitments




--------------------------------------------------------------------------------




by an amount not less than $12,500,000 (the amount of any such increase, the
“Increased Commitments”).


(b) To effect such an increase, the Borrower may designate one or more of the
existing Revolving Lenders or other financial institutions acceptable to the
Administrative Agent, the Swing Line Lender and the L/C Issuer which at the time
agree to (i) in the case of any such Person that is an existing Revolving
Lender, increase its Revolving Commitment and (ii) in the case of any other such
Person (an “Additional Lender”), become a party to this Agreement with a
Revolving Commitment of not less than $12,500,000.




67






--------------------------------------------------------------------------------






(c) Any increase in the Aggregate Revolving Commitments pursuant to this
Section 2.14 shall be subject to satisfaction of the following conditions:


(i) before and after giving effect to such increase, all representations and
warranties contained in Article 6 shall be true and correct in all material
respects;


(ii) at the time of such increase, no Default shall have occurred and be
continuing or would result from such increase; and


(iii) after giving effect to such increase, the aggregate amount of increases in
the Aggregate Revolving Commitments made pursuant to this Section 2.14 shall not
exceed $25,000,000.


(d) An increase in the Aggregate Revolving Commitments pursuant to this Section
2.14 shall become effective upon the receipt by the Administrative Agent of (i)
an agreement in form and substance satisfactory to the Administrative Agent
signed by the Borrower, each Additional Lender and each other Revolving Lender
whose Revolving Commitment is to be increased, setting forth the new Revolving
Commitments of such Revolving Lenders and setting forth the agreement of each
Additional Lender to become a party to this Agreement and to be bound by all the
terms and provisions hereof, (ii) such evidence of appropriate legal
authorization on
the part of the Borrower with respect to the Increased Commitments and such
opinions of counsel for the Borrower with respect to the Increased Commitments
as the Administrative Agent may reasonably request and (iii) such evidence of
the satisfaction of the conditions set forth in subsection (c) above as the
Administrative Agent may reasonably request.


(e) Upon any increase in the Aggregate Revolving Commitments pursuant to this
Section 2.14, (i) the Revolving Lenders’ Applicable Revolving Percentage of the
L/C Obligations shall be redetermined as of the effective date of such increase
in proportion to their respective Revolving Commitments after giving effect to
such increase and (ii) with respect to Revolving Loans then outstanding, within
five (5) Business Days, in the case of Base Rate Loans, and at the end of the
then current
Interest Period with respect thereto, in the case of Eurodollar Rate Loans, the
Borrower shall prepay or repay such Revolving Loans in their entirety and, to
the extent the Borrower elects to do so and subject to the conditions specified
in Article 5, the Borrower shall reborrow Revolving Loans from the Revolving
Lenders in proportion to their respective Revolving Commitments after giving
effect to such increase, until such time as all outstanding Revolving Loans are
held by the Revolving Lenders in such proportion.


Section 2.15. Defaulting Lenders.




--------------------------------------------------------------------------------






Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:




68






--------------------------------------------------------------------------------






actions set forth under Section 9.02, the Administrative Agent is authorized and
empowered (but without any obligation to so do), in its discretion, (i) in the
name of each Guarantor, to collect and enforce, and to submit claims in respect
of, Subordinated Obligations and to apply any amounts received thereon to the
Obligations (including any and all Post Petition Interest), and (ii) to require
each Guarantor (A) to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and (B) to pay any amounts received on such obligations
to the Administrative Agent for application to the Obligations (including any
and all Post Petition Interest).


Section 4.08. Additional Guarantors. Upon the execution and delivery by any
Person of a joinder agreement in substantially the form of Exhibit 4.08 hereto
(each, a “Joinder Agreement”), such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Guaranty to a “Guarantor” shall also mean and be a reference
to such Additional Guarantor, and each reference in any other Loan Document to a
“Subsidiary Guarantor” shall also mean and be a reference to such Additional
Guarantor.


Section 4.09. Guarantee of Payment; Continuing Guarantee. The Guarantee in this
Article 4 is a guaranty of payment and not of collection, is a continuing
Guarantee, and shall apply to all Obligations whenever arising.


Section 4.10. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under the Guarantee in this Article 4 in
respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 4.10 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 4.10, or
otherwise under the Guaranty in this Article 4, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 4.10 shall remain in full force and effect until the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations. Each Qualified ECP Guarantor intends that this Section 4.10
constitute, and this Section 4.10 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.




ARTICLE 5




--------------------------------------------------------------------------------




CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


Section 5.01. Conditions of Initial Credit Extension. The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent on or prior to May 15,
2011:


(a) Loan Documents. The Administrative Agent’s receipt of the following, each of
which shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing
82






--------------------------------------------------------------------------------






permitted under Section 8.03(h), (ii) such Indebtedness is not increased after
the
closing of such Permitted Acquisition and (iii) such Liens do not at any time
encumber any Property other than the Property (A) acquired in such Permitted
Acquisition and (B) subject to such Liens at the closing of such Permitted
Acquisition;


(p) Liens of sellers of goods to the Borrower and any of its Subsidiaries
arising under Article 2 of the UCC or similar provisions of applicable Law in
the ordinary course of business, covering only the goods sold and securing only
the unpaid purchase price for such goods and related expenses;


(q) Liens granted to any settlement bank and/or processor in funds, instruments
or accounts held by such entities securing liabilities arising under sponsorship
or processing agreements;


(r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods or provision of services entered into by
the Borrower or any Subsidiary in the ordinary course of business not prohibited
by this Agreement;


(s) Liens on intellectual property to the extent such Liens arise from the
granting of licenses to use such intellectual property to or from any Person in
the ordinary course of business of Borrower or any of its Subsidiaries;


(t) any encumbrance or restriction (including, without limitation, put and call
agreements) with respect to the Equity Interests of any joint venture or similar
arrangement pursuant to the joint venture or similar agreement with respect to
such joint venture or similar arrangement; and


(u) other Liens securing Indebtedness or other obligations outstanding in an
aggregate principal amount not to exceed $1,000,000.


Section 8.02. Investments. Make any Investments, except:


(a) Investments held by the Borrower or such Subsidiary in the form of cash or
Cash Equivalents;






8.02;

(b) Investments existing as of the Closing Date and set forth in Schedule









--------------------------------------------------------------------------------




(c) Investments in any Person that is a Loan Party prior to giving effect to
such Investment; provided that, with respect to any such Investments in any
Parent, the aggregate amount thereof shall not exceed the amount of Restricted
Payments
permitted to be made to such Parent in accordance with Section 8.06 and not made
to such Parent as a Restricted Payment;


(d) Investments by any Subsidiary of the Borrower that is not a Loan Party in
any other Subsidiary of the Borrower that is not a Loan Party;






103






--------------------------------------------------------------------------------






(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;


(f) Guarantees permitted by Section 8.03; (g) any Permitted Acquisitions;
(h) Investments consisting of loans to shareholders of a target in a Permitted
Acquisition to fund taxes and expenses thereon, not exceeding $5,000,000 in the
aggregate;


(i) prepaid expenses made in the ordinary course of business;


(j) Investments consisting of advances or loans to directors, officers, members
of management, employees, consultants, agents, customers or suppliers (i) in an
aggregate principal amount not to exceed $3,000,000 at any time outstanding;
provided that all such advances must be in compliance with applicable Laws,
including, but not limited to, the Sarbanes-Oxley Act of 2002 and (ii) in
connection with such Person’s purchase of Equity Interest of any Parent in an
aggregate amount not to exceed the amount of such Restricted Payments permitted
to be made pursuant to Section 8.06(f));


(k) Investments consisting of Swap Contracts entered into pursuant to
Section 7.16 or in the ordinary course of business and not for speculative
purposes;


(l) Loans to any Parent in an aggregate amount not to exceed the amount of
Restricted Payments permitted to be made to such Parent in accordance with
Section
8.06 and not made to such Parent as a Restricted Payment; and


(m) other Investments not to exceed $30,000,000 (including all such Investments
existing on the Closing Date and set forth on Schedule 8.02) at any one time
outstanding.


Section 8.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:


(a) Indebtedness under the Loan Documents;


(b) Indebtedness of the Borrower and its Subsidiaries set forth in Schedule




--------------------------------------------------------------------------------




8.03 (and renewals, refinancings and extensions thereof; provided that (i) the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a
104






--------------------------------------------------------------------------------






whole, of any such refinancing, refunding, renewing or extending Indebtedness,
and of any agreement entered into and of any instrument issued in connection
therewith, are no less favorable in any material respect to the Loan Parties or
the Lenders than the terms of any agreement or instrument governing the
Indebtedness being refinanced, refunded, renewed or extended and the interest
rate applicable to any such refinancing, refunding, renewing or extending
Indebtedness does not exceed the then applicable market interest rate);


(c) intercompany Indebtedness permitted under Section 8.02;


(d) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person pursuant to Section 7.16 or in the
ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view;” and (ii) such Swap Contract does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;


(e) purchase money Indebtedness (including obligations in respect of Capital
Leases or Synthetic Leases) hereafter incurred by the Borrower or any of its
Subsidiaries to finance the purchase of point of sale equipment and other fixed
assets and equipment, and renewals, refinancings and extensions thereof,
provided that (i) the total of all such Indebtedness for all such Persons taken
together shall not exceed an aggregate principal amount of $20,000,000 at any
one time outstanding; (ii) such Indebtedness when incurred shall not exceed the
purchase price of the asset(s)
financed; and (iii) no such Indebtedness shall be refinanced for a principal
amount in excess of the principal balance outstanding thereon at the time of
such refinancing;


(f) (i) the 2011 Notes (and repurchases, refinancings and repayments thereof by
the issuer thereof; provided that (x) the amount of such Indebtedness is not
increased at the time of such repurchase, refinancing or repayment except by an
amount equal to any applicable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing and (y)
the terms relating to principal amount, amortization, maturity, collateral (if
any) and subordination (if any), and other material terms taken as a whole, of
any such repurchasing, refinancing or repaying Indebtedness, and of any
agreement entered into and of any instrument issued in connection therewith, are
no less favorable in any




--------------------------------------------------------------------------------




material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the applicable 2011 Notes (or any repurchase,
refinancing or repayment thereof) being repurchased, refinanced or repaid (in
each case, as reasonably determined by the Administrative Agent at the time of
incurrence of such repurchasing, refinancing or repaying Indebtedness) and the
interest rate applicable to any such repurchasing, refinancing or repaying
Indebtedness does not exceed the then applicable market interest rate for
comparable Indebtedness (as reasonably determined by the Administrative Agent at
the time of incurrence of such repurchasing, refinancing or repaying
Indebtedness)) and (ii) any unsecured Subordinated Indebtedness of the


105






--------------------------------------------------------------------------------






Property disposed of, (ii) if such transaction is a Sale and Leaseback
Transaction, such transaction is not prohibited by the terms of Section 8.14,
(iii) such transaction does
not involve the sale or other disposition of a minority equity interest in any
Subsidiary, (iv) such transaction does not involve a sale or other disposition
of receivables other than receivables owned by or attributable to other Property
concurrently being
disposed of in a transaction otherwise permitted under this Section 8.05 and (v)
the aggregate net book value of all of the assets sold or otherwise disposed of
by the Borrower and its Subsidiaries in all such transactions in any fiscal year
of the Borrower shall not exceed $2,000,000.


Section 8.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:


(a) each Subsidiary of the Borrower may make Restricted Payments to the
Borrower, the Guarantors (other than Holdings) and any other Person that owns an
Equity Interest in such Subsidiary of the Borrower, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;


(b) the Borrower and each Subsidiary of the Borrower may declare and
make dividend payments or other distributions payable solely in the Equity
Interests of such Person; and


(c) the payment of the Transaction Costs shall be permitted;


(d) cashless repurchases or withholding of Equity Interests deemed to occur upon
exercise of stock options or warrants, or the vesting of restricted stock
(including restricted stock units) to the extent that such Equity Interests
represent a portion of the exercise price of, or withholding obligation with
respect to, such options or warrants,
or restricted stock and any related payment in respect of such obligation, shall
be permitted;


(e) with respect to any Tax Period that Borrower is a member of a group filing
consolidated, combined or unitary federal, state or local income tax returns of
which it is not the common parent, the Borrower may make Restricted Payments to
Holdings, and Holdings may make Restricted Payments to any Parent, in an amount
equal to the lesser of (A) the federal, state and local income tax obligations
of the Borrower and its Subsidiaries (as the case may be) determined as if the
Borrower filed




--------------------------------------------------------------------------------




a tax return on a stand alone basis for itself and any of its Subsidiaries as if
it were the Parent of a consolidated group and (B) the total federal, state and
local income tax obligations of the consolidated group of which the Borrower is
a member;


(f) the Borrower may pay cash dividends to Holdings, and Holdings may pay cash
dividends to any Parent, in an amount sufficient to allow (i) any Parent to
purchase, redeem, or otherwise acquire or retire for value the Equity Interests
of such Parent held by any future, present or former director, officer, member
of management, employee or consultant of the Borrower or any of its Subsidiaries
(or the estate, heirs,


107






--------------------------------------------------------------------------------






(iv) the proceeds of which shall be used to pay customary salary, bonus and
other benefits payable to officers and employees of any Parent to
the extent such salaries, bonuses and other benefits are directly attributable
and reasonably allocated to the operations of Holdings and its Subsidiaries;


(v) the proceeds of which shall be used to pay interest, at the scheduled
payment dates for such interest, on the PIK Notes outstanding at the Closing
Date, at the rate specified in the PIK Notes Indenture as in effect on the
Closing Date, but only to the extent that such interest payments are
required to be paid in cash pursuant to the terms of the PIK Notes Indenture as
in effect on the Closing Date (or any repurchase, refinancing or repayment
thereof permitted by Section 8.03(f)(i)); and


(vi) the proceeds of which shall be used at any time within 90 days after
Closing Date to repay Indebtedness of Holdings or any Parent existing on the
date hereof in an aggregate amount not to exceed $142,426,000.;


(h) the Borrower may make additional Restricted Payments to Holdings, and
Holdings may make additional Restricted Payments to the holders of its Equity
Interests; provided that (i) no Default or Event of Default exists at the time
of any
such dividend or distribution or would exist immediately after giving effect
thereto, (ii) the ConsolidatedSenior Secured Leverage Ratio is less than or
equal to 3.502.50:1.00 and (iii) the aggregate amount of dividends and other
distributions made pursuant to this clause (h), together with the aggregate
amount of Junior Indebtedness prepaid, redeemed, acquired for value, refunded,
refinanced or exchanged pursuant to Section
8.15(b) at or prior to such time, in each case, after the Amendment Effective
Date, shall not exceed $20,000,00010,000,000.


Section 8.07. Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the Closing Date or any business substantially
related or incidental thereto.


Section 8.08. Transactions with Affiliates and Insiders. Enter into any
transaction of any kind with any Affiliate of the Borrower, whether or not in
the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Borrower or such Subsidiary as would be
obtainable by the Borrower or such Subsidiary at the time in a comparable
arm’s-length transaction




--------------------------------------------------------------------------------




with a Person other than an Affiliate, provided that the foregoing restriction
shall not apply to (i) transactions between or among the Loan Parties and their
Subsidiaries, (ii) Restricted Payments permitted under Section 8.06, (iii)
normal and reasonable compensation and reimbursement of expenses of officers and
directors, (iv) Investments permitted under Section 8.02(m) and (j) and (v)
transactions with joint ventures for the purchase or sale of equipment or
services entered into in the ordinary course of business; provided, further,
that with respect to Investments permitted by Section 8.02(m) and transactions
with joint ventures, no other Affiliate of the Borrower (other than any
Subsidiary thereof) directly or indirectly holds any Equity Interests in such
Affiliate.




109






--------------------------------------------------------------------------------






Section 8.11. Financial Covenants.


(a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any Measurement Period to be less than the ratio
set forth below opposite such Measurement Period:






Measurement Period(s) Ending      ClosingAmendment Effective Date through
December 31,

20122015

Minimum Consolidated
Interest Coverage Ratio
1.401.25x



January 1, 20132016 through December 31, 20142016    1.601.30x January 1, 2015
through December 31, 2016     1.80x January 1, 2017 and each fiscal quarter
thereafter    2.001.35x


Any provision of this Agreement that requires the Borrower to be in compliance
with the covenant contained in this Section 8.11(a) prior to the time that such
covenant is otherwise applicable shall be deemed to require that the
Consolidated Interest Coverage Ratio be greater than 1.25x.


(b) Senior Secured Leverage Ratio. Permit the Senior Secured Leverage Ratio as
of the end of any Measurement Period to be greater than the ratio set forth
below opposite the applicable Measurement Period:






Measurement Period(s) Ending      ClosingAmendment Effective Date through
DecemberMarch

31, 20112014
JanuaryApril 1, 20122014 through DecemberMarch 31,
20122015
JanuaryApril 1, 20132015 through DecemberMarch 31,
20132016
JanuaryApril 1, 20142016 through December,March 31,
20142017

Maximum Senior
Secured Leverage Ratio
3.754.00x


3.503.75x







--------------------------------------------------------------------------------




3.253.50x


3.003.25x



January 1, 2015 through December 31, 2015     2.75x January 1, 2016 through
December 31, 2016     2.50x JanuaryApril 1, 2017 and each fiscal quarter
thereafter    2.253.00x


Any provision of this Agreement that requires the Borrower to be in compliance
with the covenant contained in this Section 8.11(b) prior to the time that such
covenant is otherwise applicable shall be deemed to require that the Senior
Secured Leverage Ratio be less than 4.00x.


(c) Right to Cure. Notwithstanding anything to the contrary in Section 9.01, in
the event the Borrower and its Subsidiaries fail to comply with the requirements
of the financial covenants set forth in Sections 8.11(a) and 8.11(b) (the
“Financial Covenants”), until the expiration of the 10th day subsequent to the
date the applicable Compliance Certificate is required to be delivered in
accordance with Section 7.02(a), Holdings shall have the right (hereinafter, the
“Cure Right”) to receive from any of its
111






--------------------------------------------------------------------------------






(iii) create, incur, assume or suffer to exist any Lien on any Equity Interests
of any
Subsidiary of the Borrower, except for any Permitted Liens.
Section 8.14. Sale Leasebacks. Enter into any Sale and Leaseback Transaction.
Section 8.15. Prepayment of Other Indebtedness, Etc. (a) Amend or modify
any of the terms of any Subordinated Indebtedness if such amendment or
modification would add or change any terms in a manner adverse to the Borrower
or any Subsidiary (including, without limitation, any amendment or modification
that shortens the final maturity or average life to maturity or requires any
payment to be made sooner than originally scheduled or increases the interest
rate applicable thereto).


(b) Make (or give any notice with respect thereto) any optional, mandatory or
other non-scheduled prepayment, redemption, acquisition for value (including
without limitation, by way of depositing money or securities with the trustee
with respect thereto before due for the purpose of paying when due), refund,
refinance or exchange of any SubordinatedJunior Indebtedness; provided, that (i)
so long as no Default or Event of Default exists or would result after giving
effect thereto, Holdings or any of its Subsidiaries may prepay, redeem, acquire
for value, refund, refinance or exchange any SubordinatedJunior Indebtedness in
an aggregate amount not to exceed, together with the aggregate amount of
dividends and other distributions made pursuant to Section 8.06(xh)
$15,000,000at or prior to such time, in each case, after the Amendment Effective
Date, $10,000,000 to the extent that the Senior Secured
Leverage Ratio at the time of such prepayment, redemption, acquisition, refund,
refinancing or exchange is less than or equal to 2.50:1.00 but greater than
2.00:1.00, (y) $25,000,000 to the extent that the Senior Leverage Ratio at the
time of such prepayment, redemption, acquisition(provided that the Borrower and
its Subsidiaries may make regularly scheduled principal and interest payments on
Junior Indebtedness, including payment on maturity or conversion of convertible
indebtedness), (ii) Holdings may prepay, redeem, acquire for value, refund,
refinancingrefinance or exchange is less than or equal to 2.00:1.00 but greater
than 1.50:1.00, and (z)
$50,000,000 to the extent that the Senior Leverage Ratio at the time of such
prepayment, redemption, acquisition, refund, refinancing or exchange is less
than or equal to 1.50:1.00.(x) any Junior Indebtedness of Holdings in an
aggregate amount not to exceed the Holdings Excluded Contribution Amount and (y)
any PIK Notes with proceeds of any repurchase, refinancing or repayment thereof
permitted by Section
8.03(f)(i), and (iii) the Borrower may prepay, redeem, acquire for value,
refund, refinance or exchange (x) any Junior Indebtedness of the Borrower in an




--------------------------------------------------------------------------------




aggregate amount not to exceed the Borrower Excluded Contribution Amount and (y)
any Senior Notes with proceeds of any repurchase, refinancing or repayment
thereof permitted by Section 8.03(f)(i).


(c) Make any principal, interest or other payment on any Subordinated
Indebtedness in contravention of any subordination agreement applicable thereto
(provided that the Borrower and its Subsidiaries may make regularly scheduled
principal and interest payments on Subordinated Indebtedness, including payment
on






113






--------------------------------------------------------------------------------






maturity or conversion of convertible indebtedness, to the extent such payments
are not prohibited by any subordination agreement applicable thereto).


Section 8.16. [Reserved]


Section 8.17. Accounting Changes. Make any change in accounting policies or
reporting practices, except as required by GAAP.


Section 8.18. Partnerships, Etc. Become a general partner in any general or
limited partnership or joint venture, except that any Subsidiary the sole assets
of which consist of its interest in a partnership or joint venture may become a
general partner in such partnership or joint venture.


Section 8.19. Speculative Transactions. Enter into, or permit any of its
Subsidiaries to enter into any hedging, option or futures contract that is, in
any case for purposes of speculation or not made in the ordinary course of
business.


Section 8.20. [Reserved]


Section 8.21. Holding Company. In the case of Holdings, engage in any business
or activity other than (a) transactions contemplated by the Loan Documents or
the provision of administrative, legal, accounting and management services to,
or on behalf of, any of its Subsidiaries, (b) the ownership of the Equity
Interests of the Borrower and the exercise of rights and performance of
obligations in connection therewith, (c) the entry into, and exercise of rights
and performance of obligations in respect of (i) this Agreement and any other
Loan Document to which it is a party; any other agreement to which it is a party
on the date hereof; and any guarantee of Indebtedness or other obligations of
the Borrower or any of its Subsidiaries permitted pursuant to the Loan
Documents; in each case as amended, supplemented, waived or otherwise modified
from time to time, and any refinancings, refundings, renewals or extensions
thereof, (ii) contracts and agreements with officers, directors and employees of
it or the Borrower or any Subsidiary thereof relating to their employment or
directorships, (iii) insurance policies and related contracts and agreements,
and (iv) equity subscription agreements, registration rights agreements, voting
and other stockholder agreements, engagement letters, underwriting agreements
and other agreements in respect of its equity securities (or securities
convertible into its equity securities) or any offering, issuance or sale
thereof, (d) the offering, issuance, and sale and repurchase, prepayment or
redemption of, and dividends, interest or other distributions (x) on its equity
securities and (y) the PIK Notes and any repurchase, refinancing or repayment
thereof permitted by Section 8.03(f)(i), (e) the filing of registration
statements, and compliance with applicable reporting and other obligations,
under federal, state or other securities laws, (f) the listing of its equity
securities and compliance with applicable reporting and other obligations in




--------------------------------------------------------------------------------




connection therewith, (g) the retention of (and the entry into, and exercise of
rights and performance of obligations in respect of, contracts and agreements
with) transfer agents, private placement agents, underwriters, counsel,
accountants and other advisors and
consultants, (h) the performance of obligations under and compliance with its
certificate of incorporation and by-laws, or any applicable Law, ordinance,
regulation,


114






--------------------------------------------------------------------------------






Section 11.13. Replacement of Lenders. If (i) any Lender requests
compensation under Section 3.04, (ii) if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, (iii) a Lender does not consent to a
proposed change, waiver, discharge or termination with respect to any Loan
Document that requires unanimous consent of all affected Lenders and that has
been approved by the Required Lenders as provided in Section 11.01, (iv) any
Lender delivers a notice pursuant to Section 3.02 with respect to circumstances
that do not affect the other Lenders hereunder, or (v) if any Lender is a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:


(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b);


(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan
Documents (including (x) in the case of clause (iii) above, any amounts payable
to a consenting Lender under Section 2.05(a)(iv) and (y) any amounts under
Section 3.05);


(c) in the case of any such assignment resulting from (i) a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section
3.01, such assignment will result in a reduction in such compensation or
elimination of such payments thereafter and (ii) a failure to consent to a
proposed change, waiver, discharge or termination, such assignee Lender shall
consent thereto; and


(d) such assignment does not conflict with applicable Laws.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


Section 11.14. Governing Law; Jurisdiction; etc.


(a) GOVERNING LAW. THIS AGREEMENT AND ALL CLAIMS OR CAUSES OF ACTION (WHETHER IN
CONTRACT, TORT OR OTHERWISE) THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE IN
ANY WAY TO THIS AGREEMENT OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY



    





--------------------------------------------------------------------------------




SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK WITHOUT








138


 



    



